DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Examiner Notes
The Examiner notes that any objections and/or rejections previously set forth in the Non-Final Office Action mailed 2 November 2020 and not repeated herein are overcome and hereby withdrawn. Upon further search and consideration new prior art was found and is being relied upon. Therefore, this action is Non-Final and a new grounds of rejection is set forth below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 3-9, 12-17, 19, 21, 23, 25-28, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Pollock et al. (US 4,770,931) (newly cited) in view of Topolkaraev et al. (US 2012/0040582; “Topolkaraev”) and Kaufman (US 2010/0068484; “Kaufman”).
Regarding claims 1, 3, 6, 15, 17, 19, 26, and 27, Pollock teaches a shaped article (e.g., films, sheets, and fibers as paper substitute) comprising a polyester continuous phase (matrix) and dispersed microbeads, wherein the continuous phase contains voids around the microbeads due to stretching (col. 1, lines 5-15, col. 4, lines 19-38, Fig. 1 and 2), which reads on the limitation of a shaped polymeric material having, wherein the shaped polymeric material is formed from a thermoplastic composition containing a continuous phase that includes a matrix polymer, and a polymeric microinclusion additive dispersed within the continuous phase in the form of discrete domains recited in claim 1. The microbeads are in an amount of about 10 to 30 wt.% based on the weight of the continuous phase and the void space occupy about 2 to 50% by volume of the shaped article (col. 5, lines 33-40, col. 7, lines, 14-25).
 
Pollock is silent regarding the continuous phase includes a polylactic acid matrix, and the microinclusion additive includes a polyolefin, and a polymeric nanoinclusion additive in the form of discrete domains. 
Topolkaraev discloses a biodegradable thermoplastic composition used in absorbent articles, such as diapers, feminine hygiene products (e.g., sanitary napkins) or medical absorbent articles (e.g., bandages) ([0003, 0103-0105]). The thermoplastic composition comprises a biodegradable continuous phase of polylactic acid (PLA) ([0035-0039]). The continuous phase contains a propylene copolymer toughening additive (i.e., microinclusion additive) in an amount of about 5 to 15 wt.%, and a modifier (i.e., nanoinclusion additive) forming domains from about 20 to 800 nanometers and is present in an amount of about 0.01 to 10 wt.% of the thermoplastic composition ([0003, 0042-0044, 0051-0055, 0068, 0070, 0078]). The PLA (such as Natureworks® PLA 6201D) combined with the modifier (such as Lotader® AX8950) improves 
Pollock and Topolkaraev are both directed towards polyester thermoplastic compositions containing a matrix phase, microparticles, and voids formed by stretching for shaped articles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polyester continuous phase and microbeads by utilizing a PLA matrix containing a modifier (nanoinclusion additive) in an amount of about 0.01 to 10 wt.% and a propylene copolymer (microinclusion additive) in an amount of about 5 to 15 wt.% as taught by Topolkaraev motivated by the expectation of improving the melt strength, stability, dissipation energy, interfacial adhesion and physical interactions, without significantly reducing glass transition temperature and reducing fracture upon stretching of the thermoplastic composition (Topolkaraev [0033, 0038-0039, 0043, 0051, 0053-0055]).
As such, the shaped article of Pollock in view of Topolkaraev comprises a continuous phase containing a PLA matrix, which reads on the limitations of the continuous phase is a PLA matrix recited in claims 15 and 17.
The continuous phase contains a modifier having a size of 20 to 800 nanometers and in an amount of about 0.01 to 10 wt.%, which anticipates (MPEP 2131.03 II), and therefore, reads on the limitation of the continuous phase includes a nanoinclusion additive present in an amount of from 0.01 to 15 wt.% (0.1 to 10 wt.% satisfies claim 27) based on the weight of the 
The continuous phase also contains a propylene copolymer in an amount of about 5 to 15 wt.%, which anticipates (MPEP 2131.03 II), and therefore, reads on the limitation of the continuous phase includes a polyolefin microinclusion additive present in an amount of 1 to 20 wt.%  (5 to 20 wt.% satisfies claim 26) based on the weight of thermoplastic composition, and dispersed within the continuous phase in the form of discrete domains recited in claims 1, 19, and 26.
 
It is noted that Topolkaraev further discloses an inventive thermoplastic composition in Example 35 that comprises 88.7 wt.% of PLA resin (Natureworks® PLA 6201D), 9.8 wt.% of a toughening additive (Vistamaxx™ 2120), and 1.5 wt.% of a polyepoxide modifier (Lotader® AX8950), wherein the thermoplastic composition is formed into pellets (Topolkaraev [0146]). Example 35 of Topolkaraev is substantially identical to the inventive Example 1 on page 42 of Applicant’s specification as filed, wherein a thermoplastic composition comprises 85.3 wt.% of PLA (Natureworks® PLA 6201D), 9.5 wt.% of a microinclusion additive (Vistamaxx™ 2120), and 1.4 wt.% of nanoinclusion additive (Lotader® AX 8900), wherein the thermoplastic composition is formed into pellets (pg. 42, paras. 1 and 2 of Applicant’s specification as filed). Therefore, given that both of the thermoplastic compositions are substantially identical, one of ordinary skill in the art would reasonably understand the thermoplastic composition of the shaped article of Pollock in view of Topolkaraev has embodiments that read on the presently claimed shaped article with predictable results and a reasonable expectation of success (see MPEP 2143).
Pollock in view of Topolkaraev is silent regarding a porous network that is defined in the shaped polymeric material.
Kaufman discloses a breathable film that can be formed from a pelletized thermoplastic composition comprising a biodegradable polymer matrix, a first filler, and a second filler ([0004, 0021, 0089, 0093-0094]). The film is stretched to exhibit water vapor transmission rate (WVTR) ([0005]). The use of different size fillers create a pore structure that enhances the molecular diffusion of water vapor through the film ([0022]). The breathable film is used in absorbent articles such as diapers, feminine hygiene products (e.g. sanitary napkins), and medical absorbent articles (e.g., bandages) ([0063]). Kaufman further discloses the breathable film is stretched with a draw ratio in the machine direction of about 2.5 to 5.0 ([0058-0059]).
Pollock in view of Topolkaraev, and Kaufman are both directed towards shaped biodegradable thermoplastic compositions that can be utilized to form film, sheets, and fibers for absorbent articles such as, diapers and sanitary napkins (Pollock col. 1, lines 5-15, Topolkaraev, [0003, 0103-0105], Kaufman [0063-0064, 0089, 0093-0094]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a stretched film with the thermoplastic composition of Pollock in view of Topolkaraev to make a breathable film that would necessarily possess a porous network structure as taught by Kaufman motivated by the expectation of creating a breathable film with a pore structure, which enhances the molecular diffusion of water vapor through the film used in an absorbent article, reduces shrinkage of the stretched film, and improves film properties and breathability ([0022, 0058-0059]).
As such, the breathable film of Pollock in view of Topolkaraev and Kaufman is formed of a thermoplastic composition that is substantially identical to Applicant’s thermoplastic prima facie case of obviousness exists.
It is noted that Pollock teaches the continuous phase and the void space occupy about 2 to 50% by volume of the shaped article, and Kaufman teaches the breathability and mechanical properties is due to the total pore volume (Pollock col. 5, lines 33-40, col. 7, lines, 14-25; Kaufman). Therefore, Pollock and Kaufman both teach that it is well known and well within the abilities of those skilled in the art to consider, measure, adjust, and optimize the void volume of the thermoplastic composition of films by adjusting the pore volumes created by the particles.
As established by MPEP 2144.05 II and 2143 C, the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages; discovery of an optimum value of a result effective variable in a known process is ordinarily 

Pollock in view of Topolkaraev and Kaufman is silent regarding a shaped polymeric material having a three dimensional configuration with multiple angular displacements (as required by claim 3), and exhibits a bend retention index and/or twist retention index of from about 0.1 to 1.
Although Pollock in view of Topolkaraev and Kaufman does not explicitly discuss properties of a bend and/or twist retention index and/or angular displacements, the thermoplastic composition of Pollock in view of Topolkaraev and Kaufman is substantially identical to the claimed thermoplastic composition as discussed above, and is formed into a film drawn in the machine direction with a substantially similar draw ratio. Additionally, Pollock in view of Topolkaraev and Kaufman, and the present invention are directed towards producing absorbent articles as the end use product. As set forth in MPEP 2112 V and MPEP2112.01 I/II, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.
Therefore, in the absence of any objective evidence to the contrary, one of ordinary skill in the art would have fully expected with a reasonably expectation of success that the stretched breathable film of Pollock in view of Topolkaraev and Kaufman encompass embodiments that exhibit the bend retention index and/or twist retention index of from about 0.1 to 1 (0.2 to 0.95 satisfies claim 6), and is fully capable of having a three dimensional configuration with multiple angular displacements recited in claims 1, 3 and 6.
Regarding claims 4 and 5, as described above, the breathable film of Pollock in view of Topolkaraev and Kaufman is substantially identical to the claimed shaped polymeric material in terms of the thermoplastic composition, drawn in the machine direction, and draw ratio. Therefore, the breathable film of Pollock in view of Topolkaraev and Kaufman is capable of being bent and/or twisted, which reads on the limitations of the shaped polymeric material is twisted or bent as recited in claims 4 and 5. 

Regarding claims 7 and 12-13, as described above, the breathable film of Pollock in view of Topolkaraev and Kaufman is substantially identical to the claimed shaped polymeric material in terms of the thermoplastic composition, drawn in the machine direction, and draw ratio.
Therefore, in the absence of any objective evidence to the contrary, there is a reasonable expectation that the breathable film of Pollock in view of Topolkaraev and Kaufman comprises embodiments that read on the limitations of the average pore volume of the shaped polymeric material is from about 15 to 80% per cm3, the porous network further includes micropores, and the aspect ratio of the micropores is from about 1 to 30 recited in claims 7 and 12-13. As set forth in MPEP 2112 V and MPEP2112.01 I/II, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.

Regarding claim 8, as described above, the breathable film of Pollock in view of Topolkaraev and Kaufman comprises embodiments that are identical or substantially identical to 
Additionally, Topolkaraev further teaches PLA thermoplastic compositions having a density of 1.25 g/cm3 or less ([0029, 0115, 0117]). As such, the breathable film of Pollock in view of Topolkaraev and Kaufman comprises a density having a density of 1.25 g/cm3 or less, which encompasses, and therefore renders obvious, the limitation of the density of the shaped polymeric material is about 1.2 g/cm3 or less recited in claim 8. As set forth in MPEP 2144.05, in the case where the claimed range is encompassed, a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. 

Regarding claim 9, as described above, the breathable film of Pollock in view of Topolkaraev and Kaufman comprises embodiments that are identical or substantially identical to the claimed shaped polymeric material in terms of the thermoplastic composition, drawn in the machine direction, and draw ratio. 
Additionally, Topolkaraev further teaches PLA having a modulus of elasticity of about 800 MPa to 2000 MPa ([0063-0064]). As such, the breathable film of Pollock in view of Topolkaraev and Kaufman comprises a modulus of elasticity of about 800 MPa to 2000 MPa, which is completely within the claimed range, and therefore anticipates the limitation of the modulus of elasticity of the shaped polymeric material is about 2500 MPa or less recited in claim 9 (see MPEP 2131.03).

Regarding claim 14, Topolkaraev teaches the PLA constitutes about 85 to 95 wt.% of the composition ([0052]), which is completely within the claimed range, and therefore anticipates the limitation of the continuous phase constitutes from about 60 wt.% to 99 wt.% of the thermoplastic composition recited in claim 14 (see MPEP 2131.03).

Regarding claim 16, Topolkaraev teaches the PLA has a glass transition temperature (Tg) of from about 50 to 80℃ ([0084]), which is completely within the claimed range, and therefore anticipates the limitation of the polyester has a glass transition temperature of about 0℃ or more recited in claim 16 (see MPEP 2131.03).

Regarding claim 21, Topolkaraev teaches the toughening additive has a solubility parameter that is relatively similar to that of the PLA (e.g., a ratio of about 1) ([0055-0064]), which is completely within the claimed range, and therefore anticipates the limitation of the ratio of the solubility parameter for the matrix polymer to the solubility parameter of the microinclusion additive is from about 0.5 to 1.5 recited in claim 21 (see MPEP 2131.03).

Regarding claims 23 and 25, Topolkaraev teaches the polyepoxide modifier may be a terpolymer comprising an epoxy-functional (meth)acrylic monomeric component, alpha-olefin monomeric component, and a non-epoxy functional (meth)acrylate monomeric component, such as a poly(ethylene-co-methylacrylate-co-glycidyl methacrylate ([0048]), which reads on the limitations of the nanoinclusion additive comprises a functionalized polyolefin and polyepoxide recited in claims 23 and 25.

Regarding claim 28, Topolkaraev teaches the thermoplastic composition comprises another component such as aliphatic polyesters or aliphatic-aromatic copolyesters ([0072-0074]), which reads on the limitation of the thermoplastic composition further comprises an interphase modifier recite in claim 28. It is noted that page 24, paragraph 1 of Applicant’s specification as filed discloses the interphase modifier includes an aliphatic polyester or aromatic polyesters.

Regarding claim 34, Topolkaraev teaches the toughening additive has a variety of shapes that include spherical, and has a domain size of about 0.5 to 30 microns ([0078]), which is completely within the claimed range, and therefore anticipates the limitation of the domains of the polymeric microinclusion additive are micro-scale domains having an axial dimension of from about 0.5 to 250 micrometers recited in claim 34 (see MPEP 2131.03).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Pollock in view of Topolkaraev and Kaufman as applied to claim 1 above, and further in view of Pinkus (US 4,176,839; “Pinkus”).
Regarding claim 29, as described above, Pollock in view of Topolkaraev and Kaufman teaches a breathable film that reads on the limitations recited in claim 1.
Pollock in view of Topolkaraev and Kaufman is considered silent regarding the film is formed into a tubular member.
Pinkus discloses a wrist support device for use in tennis comprising a breathable flexible material (col. 1, lines 56-58). The wrist support device includes a band (i.e., tubular member) (col. 2, lines 44-45). The wrist support device is a traditional approach to elimination the droopy wrist weakness in tennis, which provides binding on the wrist in order to prevent it from 

    PNG
    media_image1.png
    643
    781
    media_image1.png
    Greyscale

Figure 4 of Pinkus illustrating a wrist support device.
Pollock in view of Topolkaraev and Kaufman, and Pinkus are both directed towards breathable materials for wearable articles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the breathable film of Pollock in view of Topolkaraev and Kaufman by forming a wrist support device as a band (i.e., tubular member) as taught by Pinkus motivated by the expectation of forming a band that is capable of breathing when in close proximity to the skin in order to minimize discomfort to the wearer. As such, the breathable film of Pollock in view of Topolkaraev, Kaufman, and Pinkus is formed into a band, which reads on the limitation of a tubular member comprising the shaped polymeric material of claim 1 recited in claim 29.




Response to Arguments
Claim Objections
Applicant’s arguments, see page 7 of the remarks, filed 10 February 2021, with respect to the objection of claim 11 has been fully considered and is persuasive. Therefore, the claim objection set forth in the Office Action mailed 2 November 2020 has been withdrawn.

Claim Rejections under 35 U.S.C. 112(b)
Applicant’s arguments, see page 7 of the remarks, filed 10 February 2021, with respect to the rejection of claims 26 and 27 under 35 U.S.C. 112(b) have been fully considered and are persuasive. Therefore, the rejection under 35 U.S.C. 112(b), set forth in the Office Action mailed 2 November 2020 has been withdrawn.

Claim Rejections under 35 U.S.C. 103 over Topolkaraev et al. (US 2012/0040582) and Kaufman (US 2010/0068484).
Applicant’s arguments, see pages 8-10, filed 10 February 2021, with respect to the rejections of claims 1, 3-17, 19, 21, 23, 25-28, and 34 have been fully considered. However, upon further search and consideration a new grounds of rejection has been set forth above.

Applicant asserts the following arguments addressed below:
Regarding argument (1),
However, the basis of the rejection relies on the biodegradable thermoplastic composition of Topolkaraev, and not the formation of fibers. It is noted that Pollock teaches a thermoplastic composition comprising a polyester and microbeads that when stretched forms voids, wherein the thermoplastic composition is used for film, sheets, and fibers (Pollock col. 1, lines 5-15, col. 4, lines 19-38, Fig. 1 and 2). Therefore, one of ordinary skill in the art would reasonably understand that the composition of Topolkaraev can be used to form fibers and films. 
Furthermore, as established by MPEP 2145 (III), it is noted that while Topolkaraev does not disclose all the features of the present claimed invention, Topolkaraev is used as a teaching reference, and therefore, it is not necessary for Topolkaraev to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept. Therefore, Pollock applied in combination with Topolkaraev and the other applied prior art, establishes a prima facie case of obviousness over the presently claimed invention. As such, Applicant’s argument is not found persuasive.

Regarding argument (2), on pages 9 and 10 of the remarks, Applicant asserts that Topolkaraev and Kaufman are directed towards different problems, and there would be no motivation to modify without impermissible hindsight that relies upon Applicant’s claims. 
However, Topoolkaraev and Kaufman are directed towards pelletized thermoplastic compositions (e.g., PLA) comprising additives, and therefore both are considered to be analogous.
Furthermore, as set forth in MPEP 2145 (XA), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning, but so 
Topolkaraev discloses a PLA matrix containing a modifier (nanoinclusion additive) in an amount of about 0.01 to 10 wt.% and a propylene copolymer (microinclusion additive) in an amount of about 5 to 15 wt.% that improving the melt strength, stability, dissipation energy, interfacial adhesion and physical interactions, without significantly reducing glass transition temperature and reducing fracture upon stretching of the thermoplastic composition (Topolkaraev [0033, 0038-0039, 0043, 0051, 0053-0055]).
Kaufman discloses a thermoplastic composition comprising additives being stretched to create a breathable film with a pore structure, which enhances the molecular diffusion of water vapor through the film used in an absorbent article, reduces shrinkage of the stretched film, and improves film properties and breathability (Kaufman [0022, 0058-0059]).
Thus, no knowledge was gleaned from Applicant’s specification to establish the grounds of rejection presented above. Therefore, the prima facie case of obviousness over the applied prior art is considered proper. As such, Applicant’s argument is not found persuasive.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Shelby et al. (US 2005/0119359) – discloses a polyester film formed from a polyester matrix containing a first polymer and a second polymer (i.e., voiding agents), wherein the film contains voids ([0002, 0010, 0022-0023, 0027]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS FITZHUGH whose telephone number is 571-270-7233.  The examiner can normally be reached on 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. F./
Examiner, Art Unit 1782
 
/Eli D. Strah/Primary Examiner, Art Unit 1782